Citation Nr: 0631679	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active military service from December 1975 
to March 1979.

This appeal arises from a May 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim for 
service connection for paranoid schizophrenia.  

In March 2004, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Veterans Law 
Judge in Washington, D.C.  However, in a statement received 
by the RO in June 2004, the veteran stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2006).  Accordingly, the Board will proceed 
without further delay.


FINDING OF FACT

The veteran does not have schizophrenia as a result of his 
service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for schizophrenia.  In this regard, in a number of letters, 
received between 2001 and 2004, he asserted that he was 
physically abused by his sergeants and superior officers 
during boot camp.  He has further asserted that his 
treatment for alcohol abuse during service, as well as his 
multiple periods of unauthorized absence, are evidence in 
support of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including psychoses, may 
be presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Although the issue on appeal is service connection for 
schizophrenia, the veteran's service medical records contain 
notations of treatment for alcohol abuse.  The Board 
therefore notes that the law and regulations provide that 
compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2006).  With respect to alcohol 
and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of 
the person's own willful misconduct, including abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2006).

The veteran's service medical records show that he was 
placed on Antabuse therapy in April 1978, and that he was 
hospitalized for alcoholism between June and August of 1978.  
The hospital report notes a "long extended military record 
of UA's (unauthorized absences) which have all been alcohol 
related with one SPCM (special courts martial).  The patient 
has one DUI in 1976.  The patient is also experiencing 
marital problems due to his alcoholism."  The hospital 
report indicates that Antabuse was prescribed.  A January 
1979 service medical record notes an ETOH (alcohol) level of 
0.11 percent, and that the veteran had been involved in a 
motor vehicle accident.  The veteran's separation 
examination report, dated in March 1979, does not note any 
psychiatric disorder or symptoms.  See also May 1978 
examination report (same).  

There are no post-service medical records associated with 
the claims file.  The veteran has not indicated that any 
medical records, showing a diagnosis of schizophrenia, are 
available either.

The Board finds that the preponderance of the evidence is 
against the claim.  The Board first notes that although the 
veteran was treated for alcohol abuse during service, a 
psychiatric disorder was not diagnosed, and the Board finds 
that a psychiatric disorder is not shown during service.  In 
addition, under 38 U.S.C.A. § 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, there 
is no competent evidence to show that the veteran has 
schizophrenia.  The Board further notes that there is no 
competent evidence to show that schizophrenia was manifested 
to a compensable degree within one year of separation from 
service, see 38 C.F.R. §§ 3.307, 3.309, or that he currently 
has schizophrenia that is related to his service.  
Accordingly, the claim must be denied.  

The Board has considered the appellant's written testimony 
submitted in support of the arguments that the claimed 
condition that should be service connected.  These 
statements are not competent evidence of a diagnosis, or a 
nexus between the claimed conditions and the appellant's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the appellant's claim 
must be denied. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In a letter, dated in April 2001, prior to the decision on 
appeal, as well as in a letter, dated in May 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters contained a specific request 
for the veteran to provide additional evidence in support of 
his claim.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  

With respect to the timing of the April 2001 notice, the 
Board points out that the VCAA letter was sent prior to the 
rating May 2002 decision on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006). 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice 
that a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letters did not provide the appellant with notice of 
the potential disability ratings, or laws regarding an 
effective dates for any grant of service connection.  
However, as the claim for service connection has been 
denied, as discussed above, no disability rating or 
effective date will be assigned; and any defect with respect 
to the content of the notice requirement was non-
prejudicial.  Therefore, VA's duty to notify the appellant 
has been satisfied, and no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  In this regard, on four 
separate occasions, between September 2002 and November 
2003, the RO attempted to obtain records from the Social 
Security Administration (SSA).  However, in January 2004, 
the RO was advised by the SSA that they had denied the 
veteran's claim in 1993, with no record of any subsequent 
claim, and that they did not have any records and that as 
his claim was adjudicated over ten years ago, it was 
unlikely any records existed.  See report of contact (VA 
Form 119), dated in January 2004.  The veteran was notified 
of the unavailability of the SSA's records in the January 
2004 statement of the case.  See 38 C.F.R. § 3.159(e).  
Although the veteran has not been afforded an examination, 
and although he has argued that he should be afforded an 
examination, the Board finds that the evidence, discussed 
supra, warrants the conclusion that a remand for an 
examination and/or an etiological opinion is not necessary 
to decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 
38 C.F.R. § 3.159(c)(4) (2006); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the veteran is 
not shown to have received treatment for, or a diagnosis of, 
the claimed condition during service, and there is no 
competent evidence dated at any time after his separation 
from service over 25 years ago (i.e., in 1979) to show that 
he has the claimed condition, nor is there any competent 
evidence of a nexus between the claimed condition and his 
service.  The veteran has been incarcerated since 1996 and 
he has not stated that he received treatment for a 
psychiatric disability.  See veteran's February 2004 
statement.  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for schizophrenia is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


